Citation Nr: 1410993	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  03-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from October 21, 2005, for fracture of the right superior ischiopubic ramus and both inferior ischial rami.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2006, the Board found a rating in excess of 10 percent unwarranted from October 21, 2005, for the Veteran's service-connected fracture of the right superior ischiopubic ramus and both inferior ischial rami.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which, in a June 2008 decision, vacated the Board's decision, and remanded the matter for additional medical inquiry. 

The Veteran's claim was previously before the Board in October 2012 and was remanded at that time for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2006, a hearing was held before a Veterans Law Judge who is no longer employed by the Board.  In September 2012, the Board advised the Veteran by letter that because the Veterans Law Judge who conducted the April 2006 hearing was no longer employed by the Board, the Veteran was entitled to have another hearing before the Board.  The Veteran responded in September 2012 that he wished to appear at a hearing before a Veterans Law Judge of the Board at his local RO. 

The Veteran's claim was remanded in October 2012 for the Veteran to be afforded an additional hearing.  The claims file has been returned to the Board; apparently with no effort being taken by the RO to fulfill the single order of the prior remand.  Thus, the Board is compelled to return the claims file to the RO in order for the Veteran to be afforded a hearing.

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already explained, however, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal. After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


